DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 10/22/2021, 12/29/2021 has been considered.
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of determining voltage values T1 and T2 for a scene profile of a scene comprising: characterizing an optical filter and forming an optical filter database; characterizing the scene profile of the scene and forming a scene profile database; fusing the spectral profiles of at least one target with the spectral profile of an optical filter database, said fusing including; truncating, zero-offsetting, and vector-normalizing the spectral profiles of the target and the optical filter database spectral profiles, in combination with the rest of the limitations of the claim.
	Claims 2-4 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of characterizing an optical filter and forming an optical filter database comprising: applying a first series of voltages to a first liquid crystal stage of the optical filter, wherein the first series of voltages includes more than one different voltage that causes an optical response from the first liquid crystal stage of the optical filter; applying a second series of voltages to a second liquid crystal stage of the optical filter, wherein the second series of voltages includes more than one different voltage that causes an optical response from the second liquid crystal stage of the optical filter; determining, at a time that at least overlaps the application of the first series of voltages and the second series of voltages, an optical transmittance of light through the optical filter within a pre-selected range of wavelengths of the light, in combination with the rest of the limitations of the claim.
	Claim 6 is/are allowed by the virtue of dependency on the allowed claim 5.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of characterizing a scene profile for a scene and forming a scene profile database comprising: generating a spectral profile of a background that is present in the scene; recording, on a computer readable medium, the spectral profile of the background that is present in the scene; comparing the spectral profile of the at least one target with the spectral profile of the background; recording, in a scene profile database in a computer readable medium, only the spectral profiles of those targets and the background that overlap, in combination with the rest of the limitations of the claim.
	Claims 8-10 are allowed by the virtue of dependency on the allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yanson et al. (US Patent# 10,482,361 B2) teaches a system is disclosed capable of automatic and remote identification, tracking, sensing, and characterization of physical entities (objects and subjects) using structural-color tags. Optical encoding is performed in the spectral domain using photonic engineering. Several embodiments are provided for the imaging, tagging and processing aspects of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886